Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 20-cv-02766-CMA-SKC

   COLORADO UNION OF TAXPAYERS, INC., and COLORADO STOP THE WOLF
   COALITION,

   Plaintiffs,

   v.

   JENA GRISWOLD, in her official capacity as Colorado Secretary of State, and
   JUDD CHOATE, in his official capacity as Director of Elections, Colorado Department of
   State,

   Defendants.


                 ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION


           This matter is before the Court on Plaintiff Colorado Union of Taxpayers, Inc.’s

   Motion for Preliminary Injunction (Doc. # 17) (“Motion”). The Motion is currently set for a

   hearing on October 28, 2020. For the reasons set forth below, the Court now orders that

   the Motion is denied and the hearing is vacated.

                                     I.     BACKGROUND

           This case presents a challenge to Colorado’s Fair Campaign Practices Act,

   Article XXVIII of the Colorado Constitution, and the Colorado Secretary of State’s

   campaign finance rules. (Doc. # 1, ¶ 7).
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 2 of 10




       A. PARTIES AND CLAIMS

          Plaintiffs are two political advocacy organizations who wish to advocate for or

   against ballot issues in the 2020 election. 1 (Doc. # 1, ¶¶ 8-23). Plaintiff Colorado Union

   of Taxpayers, or “CUT”, describes itself as a “taxpayer advocacy organization” whose

   mission is “to educate the public about the dangers of excessive taxation, regulation,

   and government spending.” (Doc. # 1, ¶ 10). Plaintiff Colorado Stop the Wolf Coalition

   (“Stop the Wolf”) is a political advocacy and lobbying organization that “was formed in

   January 2019 for the express purpose of opposing forced wolf introduction in the state

   of Colorado.” (Doc. # 1, ¶ 17). Both organizations wish to engage in ballot-issue

   advocacy to further their respective organizational missions.

          Under Colorado law, however, any organization with “a major purpose” of

   supporting or opposing a ballot measure must register as an “issue committee” with the

   Colorado Secretary of State. See C.R.S. § 1-45-108(3.3) (“each issue committee shall

   register with the appropriate officer”); see also Colo. Const. Art. XXVIII, § 2(10)(a)

   defining “issue committee” as “any person . . . or any group . . . (I) [t]hat has a major

   purpose of supporting or opposing any ballot issue or ballot question; or (II) [t]hat has

   accepted or made contributions or expenditures in excess of two hundred dollars to

   support or oppose any ballot issue or ballot question”). Additionally, issue committees

   that accept or make contributions totaling more than $5,000 in a given election cycle



   1
     The Complaint states that Stop the Wolf does not intend to advocate for or against a ballot
   issue on the 2020 November ballot, (Doc. # 1, ¶ 37), but Stop the Wolf states that it has already
   engaged in some advocacy opposing a proposed ballot initiative, Initiative 107. (Doc. # 1, ¶ 42).


                                                   2
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 3 of 10




   must also disclose the sources and beneficiaries of their contributions and expenditures.

   C.R.S. § 1-45-108(1)(c)(I).

          Plaintiffs now object to the issue-committee registration requirements. Plaintiffs

   are suing the Colorado Secretary of State and the Colorado Director of Elections to

   block enforcement of those requirements. Plaintiffs contend that (1) the registration and

   disclosure requirements are an unconstitutional infringement on their right to free

   speech and free association (Doc. # 1, ¶¶ 49-60); (2) the definition of the term “issue

   committee” is unconstitutionally vague (Doc. # 1, ¶¶ 68-76); and (3) the $5,000

   threshold for disclosing donors and expenditures is impermissibly arbitrary. (Doc. # 1,

   ¶¶ 61-67).

      B. CUT’S PRELIMINARY INJUNCTION MOTION

          Plaintiffs filed this lawsuit on September 11, 2020. (Doc. # 1). Six days later, on

   September 17, 2020, CUT filed a Motion for a Preliminary Injunction (“Motion”), which is

   the reason for today’s hearing. (Doc. # 17). Stop the Wolf does not join CUT’s Motion.

   (Doc. # 17).

          CUT seeks an order prohibiting Defendants from (1) enforcing “any campaign

   finance rule or law against a small-scale issue committee”; (2) investigating “any

   complaint against an alleged issue committee involving a failure to register, disclose

   expenditures, or report donors”; and (3) investigating any complaint “or otherwise

   enforcing any rule or law based on the ‘a major purpose’ test.” (Doc. # 17, p. 1).

          The question before the Court is whether CUT has established that it is entitled

   to the preliminary injunction it seeks.


                                                3
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 4 of 10




                                   II.     LEGAL STANDARD

          “A preliminary injunction is an extraordinary remedy, the exception rather than

   the rule.” Free the Nipple-Fort Collins v. City of Fort Collins, Colorado, 916 F.3d 792,

   797 (10th Cir. 2019) (quoting U.S. ex rel. Citizen Band Potawatomi Indian Tribe of

   Oklahoma v. Enter. Mgmt. Consultants, Inc., 883 F.2d 886, 888 (10th Cir. 1989)).

   Preliminary injunctions are intended to serve a limited purpose: “to preserve the relative

   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v.

   Camenisch, 451 U.S. 390, 396 (1981). Thus, injunctive relief should be granted only

   when the moving party clearly and unequivocally demonstrates that such relief is

   necessary. See Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005). A party

   seeking a preliminary injunction must show: (1) the movant is substantially likely to

   succeed on the merits; (2) the movant will suffer irreparable injury if the injunction is

   denied; (3) the movant’s threatened injury outweighs the injury the opposing party will

   suffer under the injunction; and (4) the injunction would not be adverse to the public

   interest. Fish v. Kobach, 840 F.3d 710, 723 (10th Cir. 2016).

          Additionally, The Tenth Circuit has identified three types of preliminary

   injunctions that are “specifically disfavored”: (1) injunctions that alter the status quo; (2)

   injunctions that require the nonmoving party to take affirmative action; and (3)

   injunctions affording the movant “all the relief that it could recover at a conclusion of a

   full trial on the merits.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1259 (10th Cir. 2005)

   (internal quotations omitted); see also Little v. Jones, 607 F. 3d 1245, 1251 (10th Cir.

   2010) (defining “mandatory preliminary injunction”). Where the movant seeks one of


                                                  4
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 5 of 10




   these three types of disfavored injunctions, its motion “must be more closely scrutinized

   to assure that the exigencies of the case support the granting of a remedy that is

   extraordinary even in the normal course.” O Centro Espirita Beneficiente Uniao Do

   Vegetal v. Ashcroft, 389 F.3d 973, 977 (10th Cir. 2004).

                                       III.   ANALYSIS

          A. PLAINTIFF SEEKS A DISFAVORED INJUNCTION

          As an initial matter, the Court finds that CUT is seeking a disfavored injunction.

   The injunction CUT seeks would alter the status quo by prohibiting the State of

   Colorado from enforcing certain campaign-finance laws that it currently has the ability to

   enforce. (See Doc. # 17, p. 1). Although CUT argues that it “seeks merely to press

   pause on campaign finance enforcement in a discrete set of circumstances,” (Doc. # 31,

   p. 2), the act of “press[ing] pause” would effectively rewrite the current statutory scheme

   governing ballot-issue campaign finance. CUT points out that an injunction is intended

   to preserve the “last uncontested status” between the parties. (Doc. # 31, p. 2). The

   Court finds that the last uncontested status was the situation that existed for four years

   before CUT filed this lawsuit: the State having the power to enforce its campaign

   finance laws relating to issue committees. Therefore, the Court concludes that CUT

   seeks a disfavored injunction, and the Court must closely scrutinize CUT’s Motion “to

   assure that the exigencies of the case” support CUT’s request. O Centro, 389 F. 3d at

   977.




                                                5
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 6 of 10




          B. IRREPARABLE HARM

          The Court must begin by considering whether CUT has established that it will

   suffer irreparable injury if the injunction is denied. It is well-established that “a showing

   of probable irreparable harm is the single most important prerequisite for the issuance

   of a preliminary injunction.” Dominion Video Satellite, Inc. v. Echostar Satellite Corp.,

   356 F.3d 1256, 1260 (10th Cir. 2004). Therefore, “the moving party must first

   demonstrate that such injury is likely before the other requirements for the issuance of

   an injunction will be considered.” Id. (quoting Reuters Ltd. v. United Press Int’l, Inc., 903

   F.2d 904, 907 (2d Cir. 1990)). Accordingly, if the movant fails to meet its burden of

   establishing irreparable injury, courts “need not address the remaining preliminary

   injunction factors.” N.M. Dep’t of Game and Fish v. U.S. Dep’t of the Interior, 854 F.3d

   1236, 1249 (10th Cir. 2017) (citing People for the Ethical Treatment of Prop. Owners v.

   U.S. Fish and Wildlife Serv., 852 F.3d 990, 1008 (10th Cir. 2017) (“If it is not necessary

   to decide more, it is necessary not to decide more.”)); see also Conry v. Estate of

   Barker, No. 14-cv-02672-CMA-KLM, 2017 WL 5952709, at *1 (D. Colo. 2017) (same).

          “A plaintiff suffers irreparable injury when the court would be unable to grant an

   effective monetary remedy after a full trial because such damages would be inadequate

   or difficult to ascertain.” Awad v. Ziriax, 670 F.3d 1111, 1131 (10th Cir. 2012) (quoting

   Dominion, 269 F.3d at 1156). The party seeking injunctive relief must show that the

   harm is certain as opposed to theoretical, great, and “of such imminence that there is

   clear and present need for equitable relief.” Schrier v. Univ. of Colo., 427 F.3d at 1267

   (emphasis added); Heideman v. S. Salt Lake City, 348 F.3d 1182, 1190 (10th Cir.


                                                  6
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 7 of 10




   2003). Courts have repeatedly held that a party’s delay in seeking injunctive relief

   undermines that party’s irreparable harm argument. See, e.g. Krueger Int’l, Inc. v.

   Nightingale Inc., 915 F. Supp. 595, 613 (S.D.N.Y. 1996) (Sotomayor, J.) (“I decline to

   manufacture a sense of urgency that is not supported by plaintiff’s own conduct.”); see

   also Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) (“a party’s

   failure to act with speed or urgency in moving for a preliminary injunction necessarily

   undermines a finding of irreparable harm.”); accord GTE Corp. v. Williams, 731 F.2d

   676, 678 (10th Cir. 1984) (delay in seeking injunctive relief undercuts irreparable harm

   argument).

          Plaintiffs’ delay in initiating this case and seeking an injunction weighs heavily

   against the issuance of a preliminary injunction. By CUT’s own admission, it has a long

   history of political advocacy in Colorado. According to Plaintiffs’ Complaint, “CUT was

   founded in 1976 and is Colorado’s oldest taxpayer advocacy organization.” (Doc. # 1, ¶

   10). “CUT has been rating bills and scoring legislators for each session of the Colorado

   legislature since 1977.” (Doc. # 1, ¶ 13). Additionally, “CUT takes positions on ballot

   issues when appropriate and consistent with CUT’s mission. This organization has

   taken such positions many times and intends to continue doing so in the future, given

   that ballot issues relating to the expenditure of public funds – which are well within the

   scope of CUT’s mission – are a regular feature of statewide elections in Colorado.”

   (Doc. # 1, ¶ 16 (emphasis added)). In fact, CUT asserts that “CUT also desired to

   expressly advocate against a ballot issue in 2019” but was “deterred” from doing so by

   Colorado’s issue-committee registration requirements. (Doc. # 1, ¶¶ 34-35). Thus, it is


                                                7
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 8 of 10




   clear from the record that CUT has long been aware of Colorado’s issue-committee

   registration requirements and their impact on CUT’s activities. Nevertheless, it waited

   until the eve of the 2020 election to bring this action. This delay suggests a

   manufactured urgency rather than a true threat of irreparable harm.

          CUT argues, however, that it could not have been expected to know that “harm

   was imminent” until “the date the initiative actually qualified for the ballot” – in this case,

   mid-August. (Doc. # 31, p. 6). This argument is unavailing.

          The “harm” CUT is claiming in this case is the choice between either complying

   with the Fair Campaign Practices Act or foregoing ballot-issue advocacy in this election.

   (Doc. # 17, ¶ 52) (“Without the preliminary injunctions requested herein, CUT faces the

   choice of either (a) complying with unconstitutional laws . . . or (b) muzzling itself and

   bypassing participation in public debate . . . .”). The record reveals that CUT was aware

   of this choice long before mid-August. Indeed, CUT claims that it faced the same choice

   in the 2019 election. (Doc. # 1, ¶ 35). 2 Additionally, CUT states that ballot initiatives like

   the ones at issue in this case are a “regular feature” of Colorado elections. (Doc. # 1, ¶

   16). Although CUT claims that it could not have known that “harm was imminent” until a

   few weeks before ballots were issued in this election (Doc. # 31, p. 6), it is already

   predicting that it will suffer the same “imminent harm” in next year’s election:

                  [T]he ending of the 2020 election cycle does not end the
                  chilling effect on CUT’s future speech. Four ballot issue

   2
     It is unclear from the record when CUT first became aware of the ballot initiatives at issue in
   this case. However, under, C.R.S. § 1-45-108(7)(a)(I) “a matter is considered a ballot issue” for
   purposes of issue-committee registration when “[a] title for the matter has been designated.”
   The parties agree that title was designated on April 15, 2020 for the relevant ballot issues. (Doc.
   #31, p. 5; Doc. # 24, p. 11).

                                                    8
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 9 of 10




                 proposals for the 2021 election have already been submitted
                 to the state’s Legislative Counsel . . . . [A]ny statewide
                 election next year is almost certain to feature issues that
                 relate to CUT’s core mission.”

                 (Doc. # 31, pp. 4-5).

   Thus, it is clear CUT was aware of the grounds for this lawsuit long before mid-August.

   CUT has not provided any valid reason for waiting until the eve of the election to file its

   lawsuit and bring this Motion.

          Further, even if CUT had not unreasonably delayed its request for an injunction,

   it has still not presented sufficient evidence to demonstrate irreparable harm. CUT’s

   advocacy budget for this election cycle is “approximately $3,500.” (Doc. # 31, p. 3).

   Thus, to engage in ballot-issue advocacy, CUT would likely be required to register as a

   small-scale issue committee. C.R.S. § 1-45-108(1.5). By CUT’s own admission, the

   small-scale issue committee registration rules would not require it to do anything that it

   does not already do voluntarily:

                 To satisfy the registration requirement, a small-scale issue
                 committee must provide the Secretary of State with its
                 contact information, a statement of its purpose . . . financial
                 institution information, and the name and contact information
                 for its registered agent. . . . [N]early all of this information
                 (and more) can be gleaned simply from an organization’s
                 website or by a little diligence from any interested citizen. . . .
                 This is certain the case with CUT. Not only does the
                 organization’s website provide for phone, web form, and e-
                 mail contact, it also lists the group’s president and board of
                 directors, [and] has copies of its newsletters back to 1977 . .
                 ..

                 (Doc. # 17, ¶ 20, n. 7)




                                                 9
Case 1:20-cv-02766-CMA-SKC Document 34 Filed 10/27/20 USDC Colorado Page 10 of 10




   Thus, CUT has failed to show how it would be irreparably harmed if it were required to

   register as an issue committee.

          Additionally, CUT states that it “has already spent its advocacy budget for his

   election cycle.” (Doc. # 31, p. 3). Although the record is not entirely clear on this point, it

   appears CUT was able to do so without “either (a) complying with unconstitutional laws .

   . . or (b) muzzling itself and bypassing participation in public debate.” (Doc. # 17, ¶ 52).

   Therefore, it appears CUT did not need a preliminary injunction after all.

          Because CUT has failed meet its burden of establishing irreparable injury, the

   Court “need not address the remaining preliminary injunction factors.” N.M. Dep’t of

   Game and Fish 854 F.3d at 1249 (10th Cir. 2017).

                                      IV.     CONCLUSION

          For the foregoing reasons this Court concludes that CUT has failed to

   demonstrate that it will suffer irreparable harm if an injunction is not issued. Therefore,

   the Motion for a Preliminary Injunction (Doc. # 17) is DENIED. The hearing on this

   matter, which is scheduled to take place on October 28, 2020, is VACATED.



          DATED: October 27, 2020
                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                                 10
